            Case 2:18-cr-00292-DWA Document 18 Filed 11/02/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                         v.                          Criminal No. 18-292

 ROBERT BOWERS

                MOTION FOR LEAVE TO FILE A DOCUMENT UNDER SEAL


                AND NOW comes the United States of America by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Troy Rivetti and Soo C.

Song, Assistant United States Attorneys for said district, and respectfully moves the Court to issue

an Order directing that a separate Motion in the above-captioned case, be sealed pending further

Order of Court. In support of this Motion, it is respectfully submitted that this Motion pertains to

sensitive and confidential information pertaining to the charge at issue. A proposed Order is

attached.

                                                      Respectfully submitted

                                                      SCOTT W. BRADY
                                                      United States Attorney


                                                      s/Troy Rivetti
                                                      TROY RIVETTI
                                                      Assistant U.S. Attorney
                                                      PA ID No. 56816


                                                      s/Soo. C. Song
                                                      SOO C. SONG
                                                      Assistant U.S. Attorney
                                                      DC ID No. 457268
          Case 2:18-cr-00292-DWA Document 18 Filed 11/02/18 Page 2 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                        v.                       Criminal No. 18-292

 ROBERT BOWERS


                                              ORDER


               AND NOW, to wit, this                day of November 2018, upon consideration

of the Motion for Leave to File a Document Under Seal, heretofore filed by the United States of

America, it is hereby ORDERED that said Motion is GRANTED.

               IT IS FURTHER ORDERED that the Motion filed in the above-captioned case, is

hereby sealed until further Order of Court.




                                                  UNITED STATES DISTRICT JUDGE


 cc:    Troy Rivetti, AUSA
        Soo C. Song, AUSA
        Michael J. Novara, AFPD
        Elisa A. Long, AFPD
         Case 2:18-cr-00292-DWA Document 18-1 Filed 11/02/18 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

                        v.                       Criminal No. 18-292

 ROBERT BOWERS


                                              ORDER


               AND NOW, to wit, this                day of November 2018, upon consideration

of the Motion for Leave to File a Document Under Seal, heretofore filed by the United States of

America, it is hereby ORDERED that said Motion is GRANTED.

               IT IS FURTHER ORDERED that the Motion filed in the above-captioned case, is

hereby sealed until further Order of Court.




                                                  UNITED STATES DISTRICT JUDGE


 cc:    Troy Rivetti, AUSA
        Soo C. Song, AUSA
        Michael J. Novara, AFPD
        Elisa A. Long, AFPD
